DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-18, 21 and 22 are pending, claims 19 and 20 having been cancelled and claims 21 and 22 having been newly added.  Applicant's response filed September 2, 2021 is acknowledged.

Specification
The objection to the Abstract is withdrawn based on Applicant’s amended Abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 has been amended to recite “A cleaning method of an object having a plurality of predetermined target portions…”  It is unclear where support for said recitation can be found in the Specification.  Applicant is requested to indicate with particularity where support can be located.
Claims 2-18, 21 and 22 are rejected for depending on rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 9, 11, 13, 15, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5 and 9 recite “in a describing order of the entire program.”  It is unclear what said recitation means.  What is a describing order?  Clarification is requested and appropriate correction is required.
Claims 8, 11, 13, 15, 17, 21 and 22 are rejected for depending on rejected claims 3 and 5 above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0078462 to Baskaran et al. in view of U.S. Patent App. Pub. No. 2017/0066020 to Lapointe et al., U.S. Patent App. Pub. No. 2015/0159505 to Scipio et al. and U.S. Patent No. 9,114,440 to Colucci et al.
As to claim 1, Baskaran discloses a cleaning method of an object comprising: scanning a structure of the object by X-ray (read as by transmitting a particle beam through the object) (see Baskaran paragraphs [0010]-[0011]); extracting a foreign matter by comparing an obtained scan data of the structure of the object with a model of the object (see Baskaran paragraphs [0038]-[0039]); specifying a cleaning portion that is a target portion including the foreign matter (see Baskaran paragraphs [0038]-[0039]); and cleaning the object by executing a partial program for cleaning the cleaning portion among an entire program for cleaning all the target portions (see Baskaran paragraphs [0039]-[0044] disclosing the use of various data and instructions to carry out the cleaning of the targeted portion).
Baskaran does not explicitly disclose that the obtained scan data of the structure is compared with a 3D model of the object.  Lapointe discloses a similar method wherein the cleanliness comparisons are performed using X-rays and storing the information as three-dimensional models (see Lapointe paragraphs [0036] and [0045]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use three-dimensional models as disclosed by Lapointe and the results would have been predictable (see Lapointe paragraph [0036] where simple substitution of one known equivalent element for another is prima facie obvious).
Regarding the recitation of having a plurality of predetermined target portions and specifying a cleaning portion among the plurality of predetermined target portions and executing only a partial program from an entire program, said recitations are directed to commonly used techniques in software programming.  For example, Scipio discloses that generally, program modules include routines, 
As to claim 6, the combination of Baskaran, Lapointe, Scipio and Colucci discloses that the scan data and 3D model are compared to extract a difference of structure other than machining error as the foreign matter (see Baskaran paragraphs [0037]-[0038] where a baseline image, such as an image after the blade is originally manufactured or after the blade is subjected to a previous cleaning process (where both would have machining error in the baseline image), is compared to the scan data to identify foreign matter).
As to claims 7 and 18, the combination of Baskaran, Lapointe, Scipio and Colucci discloses extracting the foreign matter having a greater dimension than a predetermined threshold value (see Baskaran paragraphs [0037]-[0038] where a baseline image is compared to the scan data to identify foreign matter and such identification would identifying a size greater than a threshold, for example corresponding to the resolution of the detection device; see also Lapointe paragraphs [0088]-[0089] where subtraction from baseline is used to identify dirtiness and such identification would also identify a dimension greater than a threshold).

Claims 2-5, 8-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0078462 to Baskaran et al. in view of U.S. Patent App. Pub. No. 2017/0066020 to Lapointe et al., U.S. Patent App. Pub. No. 2015/0159505 to Scipio et al. and U.S. Patent No. 9,114,440 to Colucci et al. as applied to claim 1 above, and further in view of JP2017-062657A to Sawada et al. (see machine translation) and as evidenced by the Subroutines/Functions webpage archived from https://web.archive.org/web/20180202032505/http://www.mathcs.emory.edu/~cheung/Courses/561/Syllabus/2-C/subroutine.html (archived February 2, 2018) (“the Subroutines/Functions webpage”).
Baskaran, Lapointe, Scipio and Colucci are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Baskaran, Lapointe, Scipio and Colucci does not explicitly disclose reading among the entire program a retraction section associated with the cleaning portion for avoiding that a nozzle interferes with a cleaning machine or the object and a cleaning target portion associated with a cleaning of the cleaning portion and creating a cleaning program by combining the read retraction section and the read cleaning target portion section.  Sawada discloses a similar cleaning method wherein an interference prevention for a cleaning nozzle is programmed (see Sawada machine translation paragraphs [0001], [0076]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Baskaran and Lapointe to include an interference prevention partial program as disclosed by Sawada in order to optimize the cleaning range of the jet flow.  Regarding the recitation that the entire program has a layer structure for cleaning all the plurality of predetermined target portions, Colucci discloses that hierarchical program structures are well known in the art and does not provide patentable significance (see Colucci col. 7, lines 8-67).
As to claim 3, regarding the recitation reading a label associated with the cleaning portion and creating the cleaning program by arranging the cleaning target portion section affixed the read label and the retraction section associated with an upper layer of the read label in a describing order of the entire program, use of labels for subroutines or components of a program to call the subroutine within the 
As to claims 4 and 8, Baskaran discloses that the method/program includes selecting a probe to target the region identified (see Baskaran paragraph [0049]).  Furthermore, Sawada discloses that several nozzles can be selected and taken into account when establishing their trajectory (see Sawada machine translation paragraph [0035]).
As to claims 5 and 9, regarding the recitation creating the cleaning program by arranging the nozzle selection associated with an upper layer of the read label, the cleaning target portion section affixed the read label, and the retraction section associated with an upper layer of the read label in a describing order of the entire program, use of labels for subroutines or components of a program to call the subroutine within the main program is well known in the art and does not provide patentable significance (as evidenced by the Subroutines/Functions webpage).  Regarding the order of steps performed, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated 
As to claims 10-13, the combination of Baskaran, Lapointe, Scipio, Colucci and Sawada discloses that the scan data and 3D model are compared to extract a difference of structure other than machining error as the foreign matter (see Baskaran paragraphs [0037]-[0038] where a baseline image, such as an image after the blade is originally manufactured or after the blade is subjected to a previous cleaning process (where both would have machining error in the baseline image), is compared to the scan data to identify foreign matter).
As to claims 14-17, the combination of Baskaran, Lapointe, Scipio, Colucci and Sawada discloses extracting the foreign matter having a greater dimension than a predetermined threshold value (see Baskaran paragraphs [0037]-[0038] where a baseline image is compared to the scan data to identify foreign matter and such identification would identifying a size greater than a threshold, for example corresponding to the resolution of the detection device; see also Lapointe paragraphs [0088]-[0089] where subtraction from baseline is used to identify dirtiness and such identification would also identify a dimension greater than a threshold).
As to claim 21, the combination of Baskaran, Lapointe, Scipio, Colucci and Sawada as evidenced by the Subroutine/Functions webpage discloses that names (read as labels) for subroutines are well known and does not provide patentable significance.  Furthermore, said name of the subroutine is considered as being associated with the cleaning portion and the cleaning target portion section since the name is used to identify the subroutine for said cleaning portion and the cleaning target portion section.
As to claim 22, as evidenced by the Subroutines/Functions webpage, it is well known in the art to use the name to identify the subroutine within the entire program.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Scipio and Colucci are relied upon for the newly added claim amendments as well as the Subroutines/Functions webpage evidences how well known the use of names and subroutines are in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714